Mr. Presiding Justice Shepard delivered the opinion of the Court. The main facts of this case are sufficiently stated in the opinion of the court in the same cause when it was previously before us, reported in 57 Ill. App. 141. It is not here denied that a recovery for a small amount, equal to the weekly benefit of $25 for a period of four days, according to one theory, or of three to four weeks, according to another theory, would have been proper, but it is insisted, upon a most critical analysis of the facts testified to, that a recovery so great as $652.55, covering a period of disability of about half a year, is grossly excessive. Whether so or not, turns wholly upon whether the appellee permitted himself to be cured as soon as he might. Upon that question the evidence was of that conflicting and irreconcilable character which brings the case clearly within the rule that the verdict alone is conclusive of it. Furthermore, this was the second trial of the cause, and resulted in a verdict for substantially the same amount as the first one, and it is not at all likely that another trial would bring a materially different result. The evidence on both sides was wholly by depositions; there were no instructions offered or given; there is no question of law argued, and there is none in the case so far as we observe. We must affirm the judgment.